


Exhibit 10.13
    


September 18, 2012                


Len DeBenedictis
[Address]




Re: Employee Offer Letter


Dear Len:


I am delighted to offer you the position of Chief Technology Officer reporting
to me, Mark Foley, President and Chief Executive, until a full-time COO is hired
at which time you may report to the COO. In this position you will perform
duties outlined in the job description as well as other duties as may be
assigned. You will be based at the Company's offices in Pleasanton, CA. By
signing this letter agreement, you represent and warrant to the Company that you
are under no contractual commitments inconsistent with your obligations to the
Company.
1.Start Date.
Your start date will be on or before October 8, 2012. The Company understands
that you may need to provide transition services to your current employer
through the remainder of the month of October. In the event that you decide to
provide transition services to your current employer following your start date,
we will need to have you execute a consulting agreement with them that clearly
identifies that any and all IP related ideas or inventions occurring after your
start date will be owned exclusively by ZELTIQ. To that end, we would want to
review and approve your consulting agreement prior to you providing transition
services back to your current employer.


2.Compensation.


(a)Base Salary. You will be paid a salary at the annual rate of $300,000,
payable in semi-monthly installments or otherwise in accordance with the
Company's standard payroll practices for salaried employees. This salary may be
subject to adjustment pursuant to the Company's employee compensation policies
in effect from time to time.


(b)Incentive Equity Grants. Subject to the approval of the Board, and effective
on the Start Date, you will be granted: (a) a nonqualified stock option to
purchase 130,000 shares of the Company's Common Stock (the “Incentive Equity
Option”); and (b) 65,000 Restricted Stock Units (“Incentive Equity RSUs”), each
under the Company's 2012 Equity Plan. The vesting schedule for each of the
Incentive Equity Option and the Incentive Equity RSUs shall be as follows:
(a)
Nonqualified stock option shall vest over four (4) years with one-fourth (1/4)
of the options vesting at the end of twelve (12) months, and the remainder
vesting monthly at a rate of 1/48th of the total number per month thereafter
until all shares are vested. The stock option will be subject to the terms and
conditions applicable to options granted under the Company's 2012 Equity
Incentive Plan, and as described in that plan and the applicable stock option
agreement.



(b)
RSUs shall vest over four (4) years with one-fourth (1/4) of the RSUs vesting at
the end of twelve (12) months, and each remaining one-fourth (1/4) vesting
annually at the end of twenty-four (24) months, thirty-six (36) months, and
forty-eight (48) months, respectively. The RSUs will be subject to the terms and
conditions applicable to RSUs granted under the Company's 2012 Equity Incentive
Plan, and as described in that plan and the applicable RSU agreement.





(c)Bonus. You will participate in the Company's Bonus Plan, beginning with the
2013 Bonus Plan. Your bonus at 100% of target (i.e., at Plan) shall be 45% of
your base salary during the year. You must be an employee in good standing at
the time of the bonus payment in order to qualify.






--------------------------------------------------------------------------------




3.Benefits. You shall be entitled to the Company's employment benefits available
to all Company employees, as the same currently exist or may exist in the
future. You acknowledge that participation in Company benefit programs may
require payroll deductions and/or direct contributions by you.


4.Employment Terms. Your employment relationship with the Company will be
governed by the general employment policies and practices of the Company. You
will be required as a condition to your employment with the Company, to (i)
acknowledge your receipt and understanding, sign and abide by the Company's
standard Confidential Information and Invention Assignment Agreement, attached
hereto as Exhibit A; (ii) sign and return a satisfactory I-9 Immigration form
providing sufficient documentation establishing your employment eligibility in
the United States, and (iii) provide satisfactory proof of your identity as
required by United States law. Your duties under the Confidential Information
and Invention Assignment Agreement shall survive termination of your employment
with the Company. By signing this letter, you acknowledge that a remedy at law
for any breach or threatened breach by you of the provisions of the Confidential
Information and Invention Assignment Agreement would be inadequate, and you
therefore agree that the Company shall be entitled to injunctive relief in case
of any such breach or threatened breach.


5.At-Will Employment. Your employment with the Company will be “at-will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any or no reason, with or without cause. Although
your job duties, title, compensation and benefits, as well as the Company's
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.


6. Outside Activities. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
During the term of your employment by the Company, except on behalf of the
Company, you shall not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, you may own, as a passive
investor, securities of any competitor corporation, so long as your direct
holdings in any one such corporation shall not in the aggregate constitute more
than 1% of the voting stock of such corporation.


7.Severance. If at any time (i) your employment with the Company is terminated
by the Company without Cause or by you for Good Reason, and in either event
within one year after the consummation of a Change in Control (and other than a
result of your death or disability); and (ii) not later than 60 days following
your termination of employment you execute a general release of claims (the
“Release”) in favor of the Company in such form provided by the Company, return
such Release to the Company within the applicable time period set forth therein,
and permit such Release to become effective in accordance with its terms; then,
on the sixtieth (60th) day following such termination of employment, you shall
receive or commence to receive, as the case may be Continuation of your
then-current base salary, less required deductions and withholdings, for a
period of Twelve (12) months after your employment termination date, payable on
the Company's regular payroll dates.


In addition to continuation of your then current base salary, the Company will
pay your COBRA health insurance premiums sufficient to maintain your
then-current coverage for a period of one year following termination of
employment, provided that you timely elect COBRA, continue to be eligible for
COBRA during such time period, and do not become eligible for health insurance
benefits through another employer. You agree to promptly notify the Company in
writing if you become eligible for health insurance benefits through another
employer during the time you are receiving Severance Benefits. Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that it cannot
provide the foregoing COBRA subsidy without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall instead provide you with a taxable monthly payment equal to
the monthly COBRA subsidy, which shall be paid regardless of whether you elect
COBRA coverage, shall commence in the month following the month in which you
incur a Separation from Service (as defined in Section 4(c) below) and shall end
on the earlier of the date you obtain other employment and the one year
anniversary of your Separation from Service.
“Change in Control” shall mean: (a) a sale of all or substantially all of the
Company's assets, or (b) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,




--------------------------------------------------------------------------------




other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction other than any transaction involving the issuance of any
newly issued equity securities solely for cash.
“Cause” shall mean: (i) a willful failure by you to substantially perform your
duties hereunder, other than a failure resulting from your complete or partial
incapacity due to physical or mental illness or impairment, (ii) a willful act
by you which constitutes gross misconduct and which is injurious to the Company,
(iii) a willful breach by you of a material provision of this Agreement, (iv) a
material and willful violation by you of a federal or state law or regulation
applicable to the business of the Company, or (v) termination of your employment
in connection with the bankruptcy, insolvency, liquidation, or similar
winding-up of the business of the Company.
“Good Reason” shall mean: (i) any material reduction in your base salary, (ii) a
material diminution of your job duties or responsibilities, or (iii) a change in
the location of your employment of more than 20 miles (which is material) from
its current location unless such relocation is within 50 miles of your principal
residence; provided, however, that in order to terminate your employment for
Good Reason you shall first give the Company written notice stating with
reasonable specificity the basis for the termination with Good Reason within
ninety (90) days of the first occurrence of the event giving rise to Good
Reason; give the Company a period of thirty (30) days to cure or remedy the
problem, unless such problem cannot be cured or remedied within thirty (30)
days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days); and terminate
your employment within thirty (30) days following the expiration of such cure
period.
8.    Entire Agreement. This offer letter sets forth the full and complete
agreement between you and the Company regarding your employment with the
Company. Any additional or contrary terms, representations, offers or
agreements, whether written or oral, that may have been made to you are hereby
revoked and superseded in their entirety by this offer.


We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Employee Proprietary
Information and Inventions Agreement and returning them to me.


Len, we are delighted to have you joining ZELTIQ. If you have any questions,
please call me at [Phone Number].




Very truly yours,


/s/ Mark Foley    
Mark Foley, President & CEO
            


AGREED AND ACCEPTED


I have read and accept this employment offer:






/s/ Len DeBenedictis                    
Len DeBenedictis
Dated: 9/19/2012




--------------------------------------------------------------------------------






Exhibit A
ZELTIQ AESTHETICS, INC.
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


Employee Name: Len DeBenedictis


As a condition of my becoming employed with (or my employment being continued
by) Zeltiq Aesthetics, Inc., a Delaware corporation, (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:
1.    Employment Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in the
employ of the Company under any existing agreements between the Company and me
or under applicable law.
2.    At-Will Employment. I understand and acknowledge that my employment with
the Company is and shall continue to be at-will, as defined under applicable
law, meaning that either I or the Company may terminate my employment at any
time for any reason or no reason, without further obligation or liability.
3.    Confidential Information.
(a)    Company Information. I agree at all times during the term of my
employment with the Company and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means any and all information and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, pertaining in any manner to the
business of or used by the Company and its affiliates, or pertaining in any
manner to any person or entity to whom the Company owes a duty of
confidentiality. Confidential Information includes but is not limited to, the
following types of information and materials: research, product plans, products,
services, suppliers, customer lists and customers (including, but not limited
to, customers I contact or obtain information or access to information about
during my employment,), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the period of my employment,
whether or not during working hours, and any information pertaining to any
aspects of the Company's business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether of a technical nature or
otherwise. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.
(b)    Former Employer Information. I represent that my performance of all terms
of this Agreement have not breached and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or trust prior to the commencement of my employment with the Company,
and I will not disclose to the Company, or induce the Company to use, any
inventions, confidential or proprietary information or material belonging to any
previous employer or any other party.
(c)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or




--------------------------------------------------------------------------------




proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company consistent with the Company's agreement with such third
party.
4.    Inventions.
(a)    Definition. I understand that the term “Inventions” in this Agreement
means any and all ideas, concepts, inventions, discoveries, developments,
modifications, improvements, know-how, trade secrets, data, designs, diagrams,
plans, specifications, methods, processes, techniques, formulas, algorithms,
tools, works of authorship, derivative works, software, content, textual or
artistic works, mask works, video, graphics, sound recordings, structures,
products, prototypes, systems, applications, creations and technologies in any
stage of development, whether or not patentable or reduced to practice and
whether or not copyrightable, that relate to the business of the Company or its
affiliates, or the actual or demonstrably anticipated research or development of
the Company or its affiliates.
(b)    Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions which were made by me prior to
the commencement of my employment (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
and which are not assigned to the Company hereunder; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, in the course
of my employment with the Company, I incorporate into a Company product, process
or machine a Prior Invention owned by me or in which I have an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.
(c)    Assignment of Inventions. I hereby assign, and agree to assign
automatically upon creation, to the Company, without additional compensation, my
entire right, title and interest (including but not limited to intellectual
property rights, trademark rights, copyrights and trade secret rights) in and to
(a) all Inventions that are made, conceived, discovered or developed by me
(either alone or jointly with others), or result from or are suggested by any
work performed by me (either alone or jointly with others) for or on behalf of
the Company or its affiliates, (i) during the period of my employment with the
Company, whether before or after the execution of this Agreement and whether or
not made, conceived, discovered or developed during regular business hours or
(ii) during or after the period of my employment with the Company, whether
before or after the execution of this Agreement, if based on or using
Confidential Information or otherwise in connection with my activities as an
employee of the Company (collectively, the “Company Inventions”), and (b) all
benefits, privileges, causes of action and remedies relating to the Company
Inventions, whether before or hereafter accrued (including, without limitation,
the exclusive rights to apply for and maintain all registrations, renewals
and/or extensions; to sue for all past, present or future infringements or other
violations of any rights in the Invention; and to settle and retain proceeds
from any such actions), free and clear of all liens and encumbrances. I agree
that all such Company Inventions are the sole property of the Company or any
other entity designated by it, and all intellectual property rights shall vest
in and inure to the benefit of the Company or such other entity. I agree and
acknowledge that all copyrightable Company Inventions shall be considered works
made for hire prepared within the scope of my employment. THIS PARAGRAPH DOES
NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION
2870 OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED
TO THIS AGREEMENT AS EXHIBIT B. I understand that nothing in this Agreement is
intended to expand the scope of protection provided me by Sections 2870 through
2872 of the California Labor Code.
(d)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company's place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company's business.
(e)    Patent and Copyright Rights. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the




--------------------------------------------------------------------------------




expiration of the last such intellectual property right to expire in any country
of the world. If the Company is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent or copyright registrations thereon with the same legal force and effect
as if originally executed by me. I hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, which I now or hereafter
have for infringement of any and all proprietary rights assigned to the Company.
5.    Returning Company Documents; Privacy Rights. I agree that, at the time of
termination of my employment with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all Company property, including but not limited to, any devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, laboratory notebooks, materials, flow charts, equipment,
other documents or property, or reproductions of any aforementioned items
developed by me pursuant to my employment or otherwise belonging to the Company,
its successors or assigns. I further agree that any work areas or Company
property, including filing cabinets and technology resources such as disks,
internet, computer files, electronic-mail messages, voice message, and other
storage media, are subject to monitoring or inspection by Company personnel at
any time with or without notice. I therefore understand that I have no right to
privacy with respect to any Company property, including technology resources. In
the event of the termination of my employment, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.
6.    Notification to Other Parties.
(a)    Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.
7.    Solicitation of Employees, Consultants and Other Parties. I agree that
during the term of my employment with the Company, and for a period of twelve
(12) months immediately following the termination of my employment with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Without limiting anything
set forth in this Agreement, I also will not, following the termination of my
employment with the Company for any reason, whether with or without cause, use
the Company's trade secrets or any other means of unfair competition to (i)
solicit any of the Company's licensors, customers, or licensees of Company's
products, or (ii) otherwise interfere with any business relationship or contract
between the Company and any of its customers, licensors or licensees.


8.    Representations and Covenants.
(a)    Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company's written request to do so.
(b)    Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
employment with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.
(c)    Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.
9.    General Provisions.
(a)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without giving effect to the principles of conflict of laws.
(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by




--------------------------------------------------------------------------------




the party to be charged. Any subsequent change or changes in my duties,
obligations, rights or compensation will not affect the validity or scope of
this Agreement.
(c)    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
(d)    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
(e)    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
(f)    ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
[Signature Page Follows]




--------------------------------------------------------------------------------






The parties have executed this Agreement on the respective dates set forth
below:


COMPANY:                    EMPLOYEE:


ZELTIQ AESTHETICS, INC.        Len DeBenedictis an Individual:




/s/ Mark Foley                /s/ Len DeBenedictis                
Signature                Signature


By: Mark Foley                Len DeBenedictis                
Printed Name
Title: President & CEO        


Date:    9/20/2012            Date:     9/19/2012                


Address:    4698 Willow Road         Address:                     
Pleasanton, CA 94588
                                    






--------------------------------------------------------------------------------




EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 4


        Title        
   Date   
Identifying Number
or Brief Description
 
 
 























































_X_ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee: /s/ Len DeBenedictis    
Print Name of Employee: Len DeBenedictis    
Date: 9/19/2012    






    
    
 




--------------------------------------------------------------------------------




EXHIBIT B
Section 2870 of the California Labor Code is as follows:


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.






--------------------------------------------------------------------------------




EXHIBIT C
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any Company property, including but not limited to any devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, flow charts, materials,
equipment, other documents or property, or copies or reproductions of any
aforementioned items belonging to Zeltiq Aesthetics, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”).
I further certify that I have complied with all the terms of the Company's
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein) and original
works of authorship, conceived or made by me (solely or jointly with others)
covered by that Agreement.
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, proprietary information and Confidential Information (as defined in the
Agreement) including research, product plans, products, services, suppliers,
customer lists and customers, prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other subject matters pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.
I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company's employees or consultants to terminate their relationship
with the Company, or take away such employees or consultants, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, I will
not use the Company's trade secrets or any other means of unfair competition to
(i) solicit any of the Company's licensors, customers, or licensees of Company's
products, or (ii) otherwise interfere with any business relationship or contract
between the Company and any of its customers, licensors or licensees.


Date:                    
    
Employee Signature


    
(Type/Print Employee's Name)








